Citation Nr: 0310385	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
concussion. 

2.  Entitlement to service connection for loss of vision due 
to uveitis and chronic retinal detachment, left eye, and 
chorioretinal scar, right eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





INTRODUCTION

The veteran had active service from February 1945 to January 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
The RO denied entitlement to service connection for residuals 
of concussion, and loss of vision due to uveitis/chronic 
retinal detachment, left eye, and chorioretinal scar, right 
eye.  The veteran perfected a timely appeal regarding these 
issues.  During the course of the appeal, the RO provided a 
Statement of the Case (SOC) in January 2000, and Supplemental 
Statements of the Case in July 2000 and January 2002.

The Board notes that this appeal initially included the 
issues of entitlement to service connection for a low back 
disability, claimed as secondary to service-connected right 
knee and right ankle disabilities, and entitlement to 
increased evaluations for status post fracture of right tibia 
with right knee arthritis, and status post fracture of right 
tibia with right ankle disability.  However, in a statement 
in January 2002 the veteran withdrew his appeal as to those 
additional issues.


FINDINGS OF FACT

1.  The service medical records are negative for treatment 
for a concussion, to include any eye disability, and post-
service treatment for eye disability is not shown until many 
years after service, in 1997.

2.  No competent medical evidence of record relates the 
veteran's current eye disabilities to any incident of service 
origin.




3.  No competent medical evidence of record relates the 
veteran's loss of vision due to uveitis and chronic retinal 
detachment, left eye, and chorioretinal scar, right eye, to 
any incident of service origin.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a concussion that 
were incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  The veteran's loss of vision due to uveitis and chronic 
retinal detachment, left eye, and chorioretinal scar, right 
eye, were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, 
SSOCs, and associated correspondence issued since the veteran 
filed his claim, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  He was advised that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence from the RO dated in November 
2001.  The RO also advised the veteran of the evidence 
obtained and considered in deciding his claim in the SSOC 
issued in January 2002.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

The veteran's service medical records are on file, and 
include an enlistment examination in February 1945 which 
reported 20/200 visual acuity, both eyes, corrected to 20/20.  
The enlistment examination also report contained a notation 
for defective vision, bilateral, moderate.  The records show 
no indication of treatment for an eye injury or disease of 
the eye.  In January 1947, pursuant to a Certificate of 
Disability for Discharge (CDD), he was recommended for 
discharge on account of residuals of fracture, simple, 
complete, tibia, middle third, right.  

The veteran was accorded a VA visual examination in September 
1997.  The examiner stated that the veteran gave a rather 
unusual history.  The veteran reported that he had begun to 
see spots in the vision of his left eye in 1953, which later 
became cloudy.  He said he was diagnosed with uveitis, with 
no treatment afforded, and, later on, lost vision in the left 
eye.  He said he was told the retina had detached, but 
received no treatment.  He also said he had been told that 
uveitis might have been caused by some of his vaccinations in 
service.  He indicated that, some years later, he began to 
see spots in the right eye.  An ophthalmologist had treated 
him with "fever therapy," which apparently halted the 
process. 

Following clinical evaluation, the VA ophthalmologist listed 
diagnoses of (1) no light perception in the left eye, 
apparently from uveitis and a chronic retinal detachment, and 
(2) chorioretinal scar, right eye.  As to the first 
diagnosis, the examiner commented that severe posterior 
uveitis can cause exudative retinal detachment.  With regard 
to the second diagnosis, the examiner noted that, given the 
history, toxoplasmosis or similar posterior uveitis may have 
been responsible.

III.  Legal criteria

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).


A.  Service connection for residuals of concussion

The veteran is seeking entitlement to service connection for 
residuals of a concussion.  He essentially contends that he 
sustained a mild concussion during service that was treated 
with bed rest.  He further contends that he subsequently 
developed a detached retina in the left eye, and a 
chorioretinal scar in the right eye, as a result of the mild 
concussion.   

Having reviewed the complete record, the Board concludes that 
the preponderance of the competent and probative evidence is 
against a finding that the veteran incurred residuals of a 
concussion as a result of service or any incident therein.  

The Board notes that the service medical records (SMRs) are 
negative for any complaints or treatment of a head injury, to 
include a concussion during service.  Moreover, the veteran 
was issued a Certificate of Disability for Discharge when he 
left service, which does not indicate any history or findings 
of a concussion, to include eye disabilities.  Post-service 
medical records reveal no complaints of eye problems until 
September 1997, which is approximately fifty years following 
his separation from service.  In light of this record, which 
includes SMRs and a CDD which are devoid of any reference to 
a concussion and chronic residuals thereof, and no competent 
evidence suggesting a relationship between his currently 
claimed residuals of a concussion and service, the Board 
concludes that the preponderance of the evidence is against 
finding that permanent residuals of a concussion were 
incurred in service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced spots, partial blindness, or other 
symptoms in his left and right eye during service.  However, 
it is well established that, as a layperson, he is not 
considered capable of opining, no matter how sincerely, that 
he sustained a mild concussion that resulted in chronic eye 
disabilities during service, or that his current symptoms are 
the result of any injury that may have been sustained in 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for residuals of concussion.  

B.  Service connection for loss of vision due to 
uveitis/chronic retinal
detachment, left eye, and chorioretinal scar, right eye

As to the veteran's claim for loss of vision due to 
uveitis/chronic retinal detachmentof the left eye, and 
chorioretinal scar of the right eye, of service origin, the 
Board notes that there simply is no medical evidence to 
support his claim.  The SMRs are negative for treatment of 
any eye disability, and there was no post-service treatment 
until 1997, many years after service separation.  In 
addition, there is no medical evidence of record linking 
post-service symptoms, diagnosed as loss of vision due to 
uveitis and chronic retinal detachment and chorioretinal 
scar, right eye in 1997, to any incident of service.

The Board has considered the veteran's assertions that he his 
current eye disabilities are of service origin.  While he is 
competent to report manifestations of a disorder perceptible 
to a lay party, such as spots and partial blindness, he is 
not competent to link those manifestations to service on the 
basis of medical causation or etiology.  Espiritu, supra; see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The preponderance of the evidence is against the veteran's 
claim for service connection loss of vision due to uveitis 
and chronic retinal detachment, left eye, and chorioretinal 
scar, right eye.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for residuals of concussion 
is denied.

Entitlement to service connection for loss of vision due to 
uveitis and chronic retinal detachment, left eye, and 
chorioretinal scar, right eye, is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

